Exhibit 10.02
 


PROMISSORY NOTE
 
 

EXECUTED BY:        
EFLO ENERGY, INC.
(the "Borrower")
      IN FAVOR OF:      FUNDACION INVERSIONES BARROCO
(the "Lender")
      PRINCIPAL AMOUNT:             $600,000 (CAD)       DATE OF
EXECUTION:             March 2, 2015            

 
 
FOR VALUE RECEIVED the Borrower hereby promises to pay to or to the order of the
Lender, the principal sum of $600,000 (CAD), together with interest thereon at
the rate of 10% per annum, calculated and compounded annually, on the Maturity
Date in accordance with the terms of Loan Agreement between the Borrower and the
Lender.
 
The Borrower waives presentment, demand, notice, protest and notice of dishonour
and all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Promissory Note.
 
The Borrower agrees this Promissory Note may be negotiated, assigned,
discounted, or pledged by the Lender and in every case payment will be made to
the holder of this Promissory Note instead of the Lender upon notice being given
by the holder to the undersigned, and no holder of this Promissory Note will be
affected by the state of accounts between the undersigned and the Lender or by
any equities existing between the undersigned and the Lender and will be deemed
to be a holder in due course and for the value of the Promissory Note held by
him.
 
DATED at Houson, Texas this 2nd day of March, 2015.


 

 
EFLO ENERGY, INC.
by its authorized signatory:
         
 
By:
/s/ Al Conrad Kerr Jr.      
Al Conrad Kerr Jr.
                 